DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  the phrase “at least on projection” (claim 20, ll. 1-2) is clearly a typo and should be fixed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 16 and 18 are IDENTICAL and one of them must be cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,556,353, Harry Echols, in view of US 2004/0149777, Santagiuliana.
Regarding claim 1, Echols in figures 1-6 explicitly discloses all of the elements of claim 1 except for those within brackets and underlined as follows:

A pump (see figure 1) comprising: 

a housing 15; 
a liquid piston 23-24; 
a liquid pump chamber (the region bounded by the lower check valve 21, the pump chamber walls 16 and of course the liquid piston 23); 
[an air piston;
an air pump chamber]; and 
a piston holder 31, 33-35 (see figures 1 and 4);

the liquid piston 23-24 [is connected to the air piston];

the piston holder 31, 33-35 is movably connected to one of the liquid piston 23-24 and the air piston (the recitation only requires the piston holder be connected to one and only one of the air or liquid pistons, and the reference discloses the connection to the liquid piston 23-24); 

wherein the movable connection  31, 33-35 (the piston holder 31, 33-35 is movable/adjustable vertically with respect to the piston 23-24, see col. 4, ll. 25-45) comprises one or more first members 35 (the o-ring 35 is compressed when 33 and 34 are secured tightly, which helps the o-ring 35 “grab” the piston scale 24, see col. 4, ll. 25-45)) and one or more second members 24, 32 (the piston 23-24 includes a scale indicator 24, 32 which has small grooves on its etched surface, col. 4, ll. 20-30);

wherein the one or more first members 35 engage with the one or more second members 24, 32 in at least two positions (the piston holder 31, 33-35 is adjustable vertically to adjust the amount of volume of fluid dispensed, col. 4, ll. 25-35); and

wherein the volume of the liquid pump chamber (the region bounded by the lower check valve 21, the pump chamber walls 16 and of course the liquid piston 23); [and the air pump chamber] in a first position are less than the respective volumes of the liquid pump chamber [and the air pump chamber] in a second position (as the piston holder 31, 33-35 is adjusted up or down on the piston 23-24, the scale 32 indicates how much volume of fluid is dispensed).

Echols does not disclose the use of an air piston and air pump chamber, nor the mixing of air and a liquid during dispensation.  Echols simply states that the fluid is a reagent used in a laboratory setting (col. 1, ll. 1-20).  Santagiuliana in figures 1-18d teaches a liquid piston 10-11 and liquid pump chamber 6 and a mixing zone 12, 192 (see figure 10) that is attached the actuating head 19 which also has an air chamber 18 and an air piston 19, the walls of the air chamber 18 are elastic bellows 13 (page 3, para 0062) that dispenses a hygenic foam (foam soap, page 1, para 0002).  It would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to borrow the teaching of dispensing a foamed soap with an exteriorly located air chamber and air piston that mixes with the liquid within the bottle to dispense a foam soap from Santagiuliana and add the air piston and air chamber and the dispensation of foamed soap to Echols, because then Echols could better dispense a commonly used liquid foam in laboratory settings, namely foamed soap.

Regarding claims 2-3, in the rejection of claim 1, the first member was defined as element 35, the bulging o-ring forms a cylindrical projection.  However, the etched scale 32 on the piston 23-24 can also be considered alternatively as the projection (the part of the etching that relatively juts out to be clear).

Regarding claim 4, in the rejection of claim 1, the first member was defined as element 35, the bulging o-ring forms a cylindrical projection.  

Regarding claims 5 and 7, in the rejection of claim 1, the second member 24, 32 was groove formed in the etching on the piston scale 24, 32.  However, the groove could also be considered the groove formed above and below the bulging o-ring 35 of the piston holder 31, 33-35 (and the rejection of claim 1 would still be proper).

Regarding claim 6, in the rejection of claim 1, the groove was defined in the etching 32 on the liquid piston scale 24, 32.  

Regarding claim 8 and 19, as the piston holder 31, 33-35 is adjusted vertically up and down, the size of the volume dispensed from the air chamber and the liquid chamber varies with the movement (a longer or shorter stroke, col. 4, ll. 25-45).

Regarding claim 9 and 20, the first member 35 the bulging o-ring can engage the one of the many grooves present of the piston’s scale 32, 24, depending upon where the piston holder 31, 33-35 is moved to at that very moment.

Regarding claim 10, the first member 35 releases from the second member when the two parts 33-34 are unscrewed from one another, so that the o-ring 35 stops bulging, and the piston holder 31, 33-35 can be moved up and down the piston scale 24, 32 easily without engaging any grooves until re-tightened (col. 4, ll. 20-50).

Regarding claim 11, the first member 35, the o-ring is biased towards the second member groove 32, 24 of the piston scale when the o-ring is bulging when elements 33 and 34 are tightly secured to one another.

Regarding claims 12 and 15, the Echols-Santagiuliana combination explicitly has all of the elements of claim 12 including a container 10 for holding fluid (see figure 1), a pump 16, a housing 15, a liquid piston 23-24, a liquid pump chamber 21, 23, 16, and air piston and air pump chamber (from Santagiuliana) and a piston holder 31, 33-35, and the liquid piston 23 and the air piston 19 (from Santagiuliana) are connected to one another by a mixing zone/chamber 12, 190 to the same extent as the applicant’s invention, and there is a groove 32 and projection 35 between the piston holder 31, 33-35 and the liquid piston 23-24, 32, and the volumes of the dispensed air and liquid are dictated by the location of the piston older 31, 33-35, BUT the Echols-Santagiuliana combination does not explicitly state that the container is a “refill unit”.  However, it would be obvious to one of ordinary skill in the art, before the effective filing date of this application, to select the bottle to be refillable as a routine action, because then the container could be used over and over again, thereby saving of purchasing new bottles.  Regarding claim 15, more specifically, claim 15 also recites that the overall device is a dispenser, which it is that dispensed a foamed soap (after modification) and has an actuator 37 (and 19 in the secondary reference).

Regarding claims 13, 16, and 18, (claims 16 and 18 are identical) the grooves are located on the liquid piston scale 24, 32.

Regarding claims 14 and 17, the bulging o-ring 35 of the piston holder 31, 33-35 forms a projection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ophardt and Oden were considered as a base references.  Pelkey discloses a clever horseshoe clip piston holder.  Scoggins has an noteworthy piston holder clip 62 which is pinchable.  Shah, Uldry, Green all teach various ideas of how to hold a piston to control the stroke length.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P BAINBRIDGE whose telephone number is (571)270-3767.  The examiner can normally be reached on Monday - Friday 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.P.B/Examiner, Art Unit 3754      

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                              
03/15/2021